 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
VS. CASE NO: 6:19-mj-1556

CURTIS FLEMING

 

FINDING OF PROBABLE CAUSE
On the evidence presented at the preliminary hearing, I find that there is probable cause to
believe that the offenses charged in Title 18 U.S.C. § 2252 have been committed and that the
defendant committed them. It is therefore,
ORDERED that Curtis Fleming answer in the Middle District of Florida where the
prosecution is pending.

DONE and ORDERED in Orlando, Florida on August 1, 2019.

LL

EMBRY J. KIDD
UNITED STATES MAGISTRATE JUDGE

 

Copies furnished to:

United States Attorney
Federal Public Defender

 
